 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDRo-Lab Rubber Co.,Inc.andInternational Union ofPetroleum and Industrial Workers,a/w Seafar-ers Union of North America,AFL-CIO. Cases32-CA-4569 and 32-CA-514322 April 1986DECISION AND ORDERBy CHAIRMAN DOTSON ANDMEMBERSDENNIS AND JOHANSENOn 22 March 1984 Administrative Law JudgeGeorge Christensen issued the attached decision.The General Counsel filed exceptions and a sup-porting brief, and the Respondent filed a brief inresponse.1The National LaborRelationsBoard has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs2 andhas decided to affirm the judge's rulings,findings, 3and conclusions4as setforth in the Order herein.iBy unpublished Order dated 12 August 1985 the Board granted theCharging Party's request to withdraw its petition in Case 32-RC-1616,which had been consolidated with the cases considered herexAs the Respondent has failed to file exceptions to the judge's deci-sion,we decline to pass on the substance of those portions of the Re-spondent'sbrief which are contrary to the judge'sfindings andconclu-sions8The General Counsel has excepted to some of the judge's credibilityfindingsThe Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrectStandardDry Wall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir1951)We have carefully examined the record and find no basis for re-versing the findings4The judge found that the Respondent's president, Henry Wright, toldthe employees on 24 May 1982 that if a union came in the Respondent'slenient policy regarding attendance would be discontinuedThe judgemade no reference to this finding in his Conclusions of Law or recom-mended Order Based on the finding, we conclude that Wright's state-ment violated Sec 8(a)(1)The judge declined to resolve which of two alleged versions of a con-versation took place on 2 August between Wright and employee VincentRodriguez Based on the consistency of Rodriguez' testimony with hisother credited testimony, and the similarity of the statements mentionedby Rodriguez to the other unlawful statements found by the judge tohave been uttered by Wright, we find that Wright stated that if theUnion were not voted in, "changes will be made " We conclude that thisstatement constituted an implied promise of benefit in violation of Sec8(a)(1)Chairman Dotson would adopt the judge's conclusion regarding the 2August conversation Even assuming the credibility of Rodriguez' ver-sion, the Chairman would not find Wright's statement an unlawful threatAbsent exceptions, the Chairman pro forma adopts the judge's conclu-sions that Supervisor Mullins interrogated employees in violation of Sec.8(a)(1)In affirming the judge's recommendation to dismiss the allegation thattheRespondent violated Sec 8(a)(3) by discharging employee ErasmoOsorno, we find that the Respondent has proven it would have dis-charged Osorno for multiple incidents of negligence and unexcused ab-sence even if there had been neither union activities by employees nor anunlawful retaliatory general increase in disciplineby theRespondentWe affirm the judge's recommended dismissal of the allegation that theRespondent's failure to recall employee Robert Bryant prior to other em-ployees violated Sec 8(a)(3) As with Osorno, we find that the warningsto Bryant would have been given in the absence of union activity andWe have affirmed the judge's finding that theRespondent violated Section 8(a)(3) and (1) of theAct by instituting and administering a harsher dis-ciplinary policy after its discovery of the Union'sorganizing activity. Pursuant to the General Coun-sel's exception, we shall order the expunction of alldisciplinarywarnings imposed by the Respondentfrom 24 May 1982 through 6 August 1982, withthe exception of those warnings issued during thatperiod to employees Erasmo Osorno and RobertBryant,whose discipline has been fully litigatedand found to be legitimate.Electri-FlexCo., 228NLRB 847 (1977);RAHCO, Inc.,265 NLRB 235,260 fn. 59 (1982). The Respondent is entitled toshow in the compliance stage of this proceedingthat any discipline imposed on employees otherthan Osorno and Bryant from 24 May through 6August 1982 would have been imposed under themore lenient disciplinary system maintained by theRespondent prior to that time.RAHCO, Inc.,supra.ORDERThe National Labor Relations Board orders thatthe Respondent, Ro-Lab Rubber Co., Inc., Tracy,California, its officers, agents, successors, and as-signs, shall1.Cease and desist from(a) Promising implicitly to remedy its employees'grievances if the Union loses the election.(b) Interrogating its employees concerning theirunion activities.(c)Threatening its employees with statements tothe effect that the lenient policy regarding employ-ee attendance would cease if the Union comes in,that the Company will close in the event theysecure union representation, that the Company willnot negotiate with the Union they choose in theevent they secure union representation, that loyalemployees would not supporta union,that theCompany never would go union, that they willlose benefits if they secure union representation,that the Company will impose harsher discipline ifthey secure union representation, and that theCompany no longer would be there if they secureunion representation.(d) Imposing harsher discipline to discourage itsemployees from seeking and securing union repre-sentation.(e) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.that Bryant was recalled when sufficient work and application of the Re-spondent's criteria for recall warranted279 NLRB No. 57 RO-LAB RUBBER CO.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Remove from its files any reference to disci-plinarywarnings or other memoranda of discipli-nary action issued to its employees other thanErasmo Osorno and Robert Bryant from 24 Maythrough 6 August 1982, and notify the affected em-ployees, in writing, that this has been done and thatevidence of these unlawful disciplinarywarningswill not be used as a basis for future personnel ac-tions against them.(b)Post at its premises at Tracy, California,copies of the attached notice marked "Appendix."5Copies of the notice, on forms provided by the Re-gionalDirector for Region 32, after being signedby the Respondent's authorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be takenby theRespondentto ensure that the notices are not altered, defaced,or covered by any othermaterial.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.5 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLaborRelations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT interrogate you concerning youractivities on behalf of International Union of Petro-leum and Industrial Workers, a/w Seafarers Unionof North America, AFL-CIO, or any other labororganization.WE WILL NOTpromise to make changes in yourwages or terms and conditions of employment ifthe above or any otherlabor organization loses anelection.WE WILL NOT threaten to close the plant if youseek and secure representation by the above or anyother labor organization.WE WILL NOT threaten you with the futility ofseeking and securing representationby the above387or any other labor organization by stating theCompany never will go union and will not negoti-ate with the above or any other labor organizationin the event it is designated as your representative.WE WILL NOT threaten you by stating loyal em-ployees would not support the above or any otherlabor organization.WE WILL NOT threaten you by stating you willlose benefits if you seek and secure representationby the above or any other labor organization.WE WILL NOT threaten you by stating that ourlenient policy regarding attendance will be discon-tinued if you seek and secure representation by theabove or any other labor organization.We will not threaten you with harsher disciplinein the event you seek and secure representation bythe above or any other labor organization norimpose harsher discipline to discourage your sup-port of the above or any otherlabor organization.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL remove from our files any reference todisciplinary warnings or other memoranda of disci-plinary action issued to our employees other thanErasmo Osorno and Robert Bryant from 24 Maythrough 6 August 1982, and WE WILL notify the af-fected employees, in writing, that this has beendone and that evidence of these unlawful discipli-nary warnings will not be used as a basis for futurepersonnel actions against them.Ro-LAB RUBBERCo., INC.Diane SiddandLindaBytof,for the General Counsel.Robert V. Magor(Severson,Werson,Berke&Melchior),ofSan Francisco,California, for the Respondent.DECISIONSTATEMENT OF THE CASEGEORGE CHRISTENSEN, Administrative Law Judge.On April 19-25, 1983, I conducted a hearing at Oakland,California, to try issues raised by a consolidated amendedcomplaintissued onFebruary 23, 1983, basedon originaland amended charges filed by International Union of Pe-troleum and Industrial Workers (the Union) in Case 32-CA-4569 on June 7 and 22 and August 16, 1982,1 origi-nal and amendedcharges filed by the Union in Case 32-CA-5143 on January 3 and February 15, 1983, and ob-jections to employer conduct allegedly affecting anAugust 6 election filed by the Union on August 9 inCase 32-RC-1616.2'Read 1982 after all further date references omitting the year2No findings shall be entered concerning those portions of the electionobjections withdrawn by the Union and those portions of the complaintwithdrawn by the General Counsel prior to the hearing 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the August 6 election,10 of the approximately 25employees eligible to participate in the election votedfor, and 13 voted against,representation by the Union;Although there were 2 challenged ballots,counting themwould not influence the outcome of the election.The complaint alleged Ro-Lab Rubber Co.,Inc. (theCompany) violated Section8(a)(1) and(3) of the Act byCompanyPresidentHenry Wright's May interrogationof employees concerning their union activities and hisMay and August comments to employees;CompanyForeman Richard Mullins'May and July comments toemployees;the Company's institution and administrationof a harsher disciplinary policy after learning of theUnion'sorganizational campaign;theCompany'sdisci-plining,denying a scheduled pay raise to, and discharg-ing employee Erasmo Osorno because of his union orother activities protected by the Act; and by the Compa-ny's disciplining, laying off,and late recall of employeeRobert Bryant because of his union or other activitiesprotected by theAct. Allthe Union's objections to theelection were encompassed within the complaint allega-tions.The Company denied at times pertinent Mullins wasits supervisor and/or agent within the meaning of theAct, denies the commission of the acts alleged in the ob-jections and complaint allegations,denies committing anyviolation of the Act, and moves for dismissal of the ob-jections and the complaint.The issues for resolution are: whether Mullins was asupervisor and/or agent of the Company at pertinenttimes; if he was, whether he made the statements attrib-uted to him;if so, whether those statements violated theAct; whether Wright made the statements attributed tohim; if so,whether those statements violated the Act;whether the Company instituted and administered aharsher disciplinary policy on learning of the Union'scampaign to represent its employees;if so, whether theCompany instituted and administered that policy becauseof its employees'union or other protected activities andthereby violated the Act; whether the Company disci-plined,denied a scheduled wage increase to, and dis-chargedOsorno following the commencement of theUnion's organizationaleffort; if so, whether the Compa-ny took those actions because of Osorno's union or otherprotected activities, and thereby violated the Act; wheth-er the Company disciplined,laid off,and failed to timelyrecall Bryant; if so, whether it so acted because of Bry-ant's union or other protected activities and thereby vio-lated the Act;if affirmative findings are entered concern-ing one or more of the above, whether the conduct inquestion warrants setting aside the election.The parties appeared by counsel at the hearing andwere afforded full opportunity to adduce evidence, ex-amine and cross-examine witnesses,argue,and file briefs.Briefswerefiled by the General Counsel and the Com-pany.Based on my review of the entire record,3 observationof the witnesses, persual of the briefs,analysis, and re-search,I enter the following9The General Counsel's motion to correct the transcriptisgrantedFINDINGS OF FACT1.JURISDICTION AND LABOR ORGANIZATIONThe complaint alleges,the answer admits,and I find atall pertinent times the Company is an employer engagedin commerce in a business affecting commerce and theUnion is a labor organization within the meaning of Sec-tion 2 of the Act.H. THE ALLEGED UNFAIR LABOR PRACTICES ANDALLEGED ELECTION MISCONDUCTA. BackgroundThe Company was incorporated in 1976;at all timessince,ithas been jointly ownedby HenryWright, itspresident,andDavid Currie,itsvice president.TheCompany basically consists of two divisions,a polyureth-ylene division and a factory division,producing a varietyof rubber products. At all pertinenttimesWright exer-cised overall direction of the Company'soperations,Currie concentrated on sales,Richard Boutelle managedthe polyurethylene division,and Peter Compatore man-aged the factory division,with the four supervising awork force of approximately 25 employees.4In mid-May Thomas Rincon,a business representativeand organizer employed by the Union,secured employ-ment at theCompany. By May 24 asubstantial numberof the Company's employees had signed cards authoriz-ing the Union to represent them for collective-bargainingpurposes and turned those cards over to Rincon, whogave them to Union Representative Glenn Toon.B. The Alleged May24 UnfairLabor Practices andElectionMisconduct(Wright)1.AllegationsThe complaintalleged thaton May 24 the Companyviolated Section 8(a)(1) of the Act (and prevented a fairelection)byWright's interrogation of employees con-cerning their union activities and his comments to theeffect the Company never would negotiate with theUnion; the Company never would go union;the plantwould be closed before the Company would go union;employees who supported the Union would be laid offor discharged;and loyal employees would not supportthe Union.2.FactsThe morning of May 24 Toon telephoned the plant,asked for Wright,identified himself,toldWright a ma-jority of the Company's productionand maintenance em-ployees had authorized the Union to represent them forcollective-bargaining purposes,and asked when he couldmeet with Wright to negotiate a contract.Wright re-sponded he did not know Toon; he doubted a majorityof the Company's employees had chosen a union to rep-4The complaintalleges,the answer admits, and I find at all pertinenttimesWright, Currie,Boutelle, andCompatorewere supervisors andagents ofthe Companyacting on itsbehalf withinthe meaning of Sec 2of the Act RO-LAB RUBBER CO.resent them, and he stated he did not want to have any-thing to do with Toon.As soon as the conversation ended, Wright and Mul-lins (atWright's instructions) went about the plant andsummoned the employees present to a meeting. Approxi-mately 20 employees attended the meeting. Wright wasstillangry and upset over his conversation with Toonand showed his feelings in the manner and tone in whichhe opened the meeting, first by reciting the gist of hisconversation with Toon and his incredulity over Toon'sclaim of magority representation, and then while pollingeach employee concerning whether or not each hadsigned a card authorizing the Union to represent him orher (all but Rincon denied signing a card). On complet-ing his poll,Wright declared either Toon or the employ-ees were lying and he preferred to believe the employ-ees.He went on to castigate unions, described some ex-periences he had with unions in the past, stated he wasnot going to meet with this Union, and stated he wouldclosedown the plant before dealing with a union.Rincon interruptedWright with the statement Wrightwas intimidating employees and breaking the law.Wright responded Rincon was on company time, hecould say whatever he pleased, and to shut up. Rinconcontinued to remonstrate, the two began to argue, andRincon announced he was leaving. Wright instructedMullins to accompany Rincon until he left the plant.After the two left, Wright stated although Rincon wasright, he was not supposed to intimidate employees, loyalemployees would not support a union. He repeated hisaversion to union representation of the Company's em-ployees and commented if a union came in, the employ-ees would lose benefits, such as company loans, bonuses,and continuance of the Company's lenient policy regard-ing attendance.53.Findings and conclusionsOn the basis of the foregoing, I find and conclude onMay 24 the Company violated Section 8(a)(1) of the Actand prevented a fair election by: Wright's polling ofcompany employees on the question of whether or notthey had signed union authorization cards, his threat toclose the plant if they secured union representation, hisstatement he would never meet and negotiate with aunion concerning their wages, etc., his statement thatloyal employees would not support the Union, and hisstatement the employees would lose company benefits ifthey secured union representation. I further find andconclude on that date the Company did not otherwiseviolate the Act or prevent a fair election.sThe findings in this section are based promarily on the testimony ofRincon, employee Vincent Rodriguez, and employee Robert Bryant, withsubstantial corroboration (or absence of denial) by Wright, and substan-tialcorroboration by Mullins and Connie Evans In the absence of suchcorroboration and a specific denial by Wright (supported by Mullins andEvans), I do not credit a portion of Rodriguez' testimony to the effectWright stated employees who supported the Union would be laid off,findingRodriguez reached this conclusion by inference drawn fromWright's admitted statement he would close the plant before he woulddeal with a union389C. The Filing of the PetitionOn May 26 the Union filed a petition supported by thecards secured from the Company's employees authoriz-ing the Union to represent them for collective-bargainingpurposes. The Union sought certification as the exclusiverepresentativeof the Company's production, mainte-nance, and lab employees (Case 32-RC-1616).D. The Alleged May 26 UnfairLabor Practices andElectionMisconduct(Wright)1.AllegationsThe complaintalleged theCompany on May 26 violat-ed Section 8(a)(1) of the Act (and prevented a fair elec-tion) by Wright's commentsto employees to the effecttheywould be treated more harshly if they securedunion representation; itwas unlikely one of the employ-ees presentwould receive a previously scheduled payraise in view of his union activities; the Company neverwould "go union"; the Company would close downrather than "go union"; and the Company did not need"rabblerousers" or "instigators."2.FactsAt midday of May 26 six shop employees6 punchedtheir timecards as "in" or back to work after their lunch-break but did not report to their workstations and go towork.Mullins observed it was after the normal lunch-break and they were not at work. He looked for andfound the six at the spot they normally ate lunch, toldthem to go to work, and reported the incident to Wright.Wright instructed him to get the six and bring them tothe lab.When Mullins and the six arrived at the lab, Wrightwas at a desk with a number of forms before him utilizedby the Companyin issuingwritten disciplinary notices toitsemployees. The lab technician in charge of qualitycontrol, Connie Evans, was also present. Wright openedthe conference by criticizing the six for loafing on timethey were paid to work, noting he had advised them thatmorning the Company was going to give them an addi-tional holiday off (Memorial Day) with pay. He askedfor an explanation, heard some mention of returninglunch pails but rejected the explanation. He said heshould issue written reprimands, there was no doubt theywould issue if it was a union shop, but since it was not,he was only going to verbally warn them not to repeatsuch conduct.' Wright continued with a repetition of hisMay 24 remarks concerning his opposition to unions andhis intention to close down the plant rather than dealwith a union, with the additional comment if he had toclose the plant, the employees would have difficulty se-curing employment, in view of the high unemploymentin the area.86Boyd Bradburn,Bryant,AlvaroHerrero,David Herrero, ModestoQuintua, and Erasmo Osorno9Wright corroborated Bryant's testimony concerning these statements8These findings are based on Bryant's testimony,Bryant impressed useas sincere and direct with respect to this testimony I also note Wright,when called as a hostile witness at the outsetof thehearing,conceded heContinued 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDBryant testified in the course of the conference Wrightsingled out Osorno for criticism, threatening to issue awrittendisciplinarynoticeonly to Osorno, callingOsorno the "troublemaker" and "instigator"whobrought in the Union, and stating although Osorno wasdue for a raise, Wright was not sure he deserved it andwas not sure he was going to give it to him. Wrightdenied he made the threat, denied there was any mentionofwage increases during the conference, denied hestatedOsorno was a troublemaker and mentioned anyunion activity by Osorno, but conceded he referred toOsorno as a "pipsqueak" when Osorno took issue withsome of his statements. Mullins and Evans corroboratedthat testimony.Although David and Alvaro Herrerowere called by the Company as witnesses, neither wasquestioned about theMay 26 conference. Bradburn,Quintua, and Osorno did not testify.No evidence was introduced establishing that Wrighthad any reason to believe Osorno was active in the unioncampaign;9 Osorno did not testify; the Herrero brothersdid not support Bryant's testimony; and Mullins andEvans supported Wright's denials. On the basis of thelack of any evidence of any knowledge on Wright's partof Osorno's union activities and the mutually corrobora-tive and convincing nature of the dinials by Wright,Mullins,and Evans, I find and conclude on May 26Wright did not call Osorno the instigator and trouble-maker who brought in the Union nor state Osorno wasdue for a raise but he was not sure he was going to grantit.3.Findings and conclusionsI therefore find and conclude on May 26 the Compa-ny, by Wright, violated Section 8(a)(1) of the Act andprevented a fair election by Wright's statement the Com-pany would have imposed harsher discipline on the sixemployees if they had union representation and by reiter-ating hisMay 24 threat to close the plant rather thandealwith a union. I further find and conclude Wrightdid not make any other or additional comments violativeof the Act or constituting unlawful interference with theemployees' exercise of their voting franchise.E. The AllegedLateMay UnfairLabor Practices andElectionMisconduct(Wright)1.AllegationsThe complaint alleged in late May the Company vio-lated Section 8(a)(1) of the Act (and prevented a fairelection) byWright's threatening Bryant with plant clo-sure and the termination of promised company paymentsrepeated on May 26 his May 24 plant closure remarks (though he recant-ed and changed that testimony later), and Evans' corroboration of Bry-ant's testimonythatWright referred to high unemploymentin the areaand a loss ofjobs,which renders it highly probable he coupled thosecomments with a reference to closure of the plant9Although it was established Osorno attended union meetings and wasgivencards to distribute, and that Mullins and Evans attendedone unionmeeting when Osorno was also present, it was never established Wrighthad any awareness thereof (it is also noted that the two Herreros andother employees still in the Company's employ also attendedmeetings,includingthe one attended by Mullins and Evans, and were not singledout for criticism)for an electronic course Bryant wished to take if the em-ployees secured union representation2.FactsWright corroborated Bryant's testimony that sometimeinMarch or April Bryant approached Wright, advisedWright he wanted to take an electronics course, askedWright to check and see if the school and the coursewere legitimate, showed Wright literature concerning theschool and the content of the course, and Wright agreedto make the requested check and advise Bryant what helearned.Wright also corroborated Bryant's testimony thatWright called Bryant into his office at a later date to dis-cuss the results of Wright's investigation, the cost of thecourse, the method of payment, the Company's assump-tion of the costs for the course, and the procurement of atool Bryant would need to complete the course The twoagreed in the course of this second discussion Wright ad-vised Bryant he had checked, the school was legitimate,and had a good record in that employers who hired itsgraduateswere satisfied with their work performance,thatWright offered to pay the cost for Bryant's comple-tion of the course on a month-to-month basis, and thatWright offered to make his oscilloscope available toBryant for his use in completing his course work.Wright, however, disputed Bryant's testimony that thissecond discussion took place subsequent to the May 24employee meeting described above, saying it took placeinMarch or April, and denied Bryant's testimony he toldBryant Ro-Lab no longer would be there and Bryantwould have to complete the payments on the coursehimself in the event the employees voted for union rep-resentation, stating he only told Bryant if the Companywent out of business Bryant would have to completepayments for the course.I credit Bryant's testimony. The clarity of his recollec-tionof both the timing and the nature of his andWright's comments in the course of the two discussionswas impressive and convincing, as is the likelihood of itsoccurrence as Bryant related, since Wright's testimonyBryant would have to complete payments for the courseif the Company went out of business would be gratuitousand superfluous in the context of a pre-May 24 conversa-tion, particularly in view of testimony by Wright he didnot intend to go out of business that year.3.Findings and conclusionsOn the basis of the foregoing, I find and conclude thatin lateMay the Company, by Wright, violated Section8(a)(1)of the Act and prevented a fair election byWright's statement the Company no longer would bethere and Bryant would have to complete his coursepayments in the event the employees secured union rep-resentation. RO-LAB RUBBER COF. The Alleged August Unfair Labor Practice andElectionMisconduct (Wright)1.AllegationsThe complaint alleged the Company violated Section8(a)(1) of the Act (and prevented a fair election) byWright's August promise to remedy employee grievancesif the Union was defeated in the election.2.FactsWrightcorroboratedRodriguez'testimonythatWright called Rodriguez into his office on August 2, 3days prior to the August 6 election; that Wright told Ro-driguez he wanted Rodriguez to have his views aboutthe Company prior to the election, advised Rodriguez heand Curry put a lot of time and money into Ro-Lab, butproduction was down; that Rodriguez replied productionwas down because the employees had a bad attitude to-wards the Company; and that he replied that was hisfault because he had not been sufficiently attentive to theemployees' needs.Wright denied Rodriguez' testimony that he thenstated if the Union was not voted in, "changes will bemade," 1 ° stating the best he could recall was a statementto the effect there would be some changes if the Compa-ny was financially successful, regardless of the Union.3.Findings and conclusionsIn either event, I find and conclude Wright'sAugust 3remarks were neither violativeof the Actnor a promiseto resolve employee grievances;the statement"changeswill be made," without specifying what changes, is toovague to support such a finding.I therefore find and conclude the Company by Wrightneither violated the Act nor prevented a fair election byWright's comments to Rodriguez,and I will recommenddismissal of those portions of the complaint and electionobjections so alleging.G. Mullins' Status2.Facts391For 15 years prior to his August 1980 hire by theCompany,Mullinsworked at a family-owned rubberbusiness inOhio.He was hired as a mill operator,worked thereafter as a press operator, and by January1981was designated a working foreman, in which posi-tion he continued through 1981 and 1982.11During the 1981-1982 period he functioned as a work-ing foreman at the plant, Mullins oversaw: the produc-tion and maintenance operations conducted by the Com-pany in two separate buildings in four or five separaterooms by operators of the Banbury Machine, the presses,the mills, etc.; the installation, removal, and repair of themolds used for the various products the Company manu-factured; determined the appropriate rubber and chemi-cal mixes for the production of varying rubber products,the quantity to be produced; instructed the affected em-ployees concerning the appropriate mix and quantity; as-signed employees to jobs and reassigned them as the oc-casion warranted; taught new employees their job duties;directed, inspected, and corrected employees'work;issued oral and written reprimands and warning notices;interviewedand effectively recommended employeehires and, in at least one instance, discharged an employ-ee.He was recognized as their foreman by the produc-tion employees, including several leadmen; received awage rate substantially higher than the rates of pay ofthe employees whose work he directed; processed em-ployee requests for time off and vacations; wrote in theirtime when they neglected to punch their timecards; etc.3.Findings and conclusionsOn the basis of the foregoing, I find at times pertinentto this proceeding (through the summer of 1982) Mullinswas a supervisor and agent of the Company acting on itsbehalf within the meaning of Section 2 of the Act.H. The Alleged May and July Unfair Labor Practicesand Election Misconduct (Mullins)1.AllegationsThe complaint alleged and the Company denied atpertinent times Mullins was a supervisor of the Companyacting on its behalf within the meaning of Secion 2(11)of the Act. That section defines as a supervisor "any in-dividual having authority, in the interest of the employ-er, to hire, transfer, suspend, lay off, recall, promote, dis-charge,assign,reward, or discipline other employees, orresponsibly to direct them, or to adjust their grievances,or effectively to recommend such action, if in connectionwith the foregoing the exercise of such authority is notof a merely routine or clerical nature, but requires theuse of independent judgment." The complaintalso al-leged and the Company denied Mullins was an agent ofthe Company acting on its behalf within the meaning ofSection 2(13) of the Act10 Rodriguez further testified Wright also said he was unable to speci-fywhat those changes would be, and at no time stated what changes hehad in mind1.AllegationsThe complaint alleged the Company violated Section8(a)(1) of the Act (and interfered with employee freechoice in the election) by Mullins' May and July interro-gations of employees concerning their union sentimentsand telling an employee in July the plant would beclosed if the employees secured union representation.2.FactsMullins corroborated testimony by employees Bryantand Rodriguez that he approached Bryant at his workstation on May 24 and Rodriguez at his work station inJuly and engaged them in conversation11Although Mullins and Wright tried to minimize Mullins'exercise ofthe duties and responsibilities of his position on and after January 1982,the testimony of Wright, Mullins, Evans,Bryant, and Rodriguez and doc-umentary evidence amply support my finding and conclusion Mullinscontinued to exercise the functions hereinafter described throughout1982 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDBryant testified that during the afternoon of May 24,Mullins approached him at his work station and askedhim how he felt aboutunions.Mullinsresponded to Bry-ant'srejoinder, that he did not care about unions since hehad a bad experience with one, with the comment healso had a bad experience, as a union caused his dis-charge from a previous job because he did not join it.Mullins testified he may have made the remarks attrib-uted to him by Bryant; he did not recall whether he didor notRodriguez testified thatsometimein July Mullins ap-proached him at his work station and asked him what hefelt about the Union; he replied even if the Union did getin, he doubted it would change anything. Mullins closedthe encounter by saying there would be some changes;he did not care whether or not the Union came in, be-causeWright was only legally obligated to bargain; theemployees would have to strike to get anything. If theydid,Wright probably would close the plant, all the em-ployees would be out of work and he could not afford tobe out of work.Mullinsconfirmed he approached Rodriguezsometimein July and engaged him in conversation, but stated heasked Rodriguez if Rodriguez thought the Union wasgoing to get in. Rodriguez replied he did not know, andhe told Rodriguez he telephoned the NLRB and was ad-visedWright was only obligated to bargain with theUnion in good faith if the Union came in; if no agree-ment was reached, the only recourse the employees hadwas to go on strike, and if they struck, they all could befired, and he could not afford to be out of work3.Findings and conclusionsBryant was convincing in this portion of his testimony,with excellent recall of the conversation.Mullins, bycontrast,was hesitant and stated he may have made theremarks attributed to him by Bryant. I credit Bryant'stestimony. I find Mullins made the May 24 statements at-tributed to him. I further find and conclude by Mullins'May 24 interrogation of Bryant concerning his unionsentiments,the Company violated Section 8(a)(1) of theAct and prevented a fair election.Ialso found Rodriguez convincing, and substantiallycorroborated by Mullins, who again was a hesitating, un-certainwitness.I therefore credit Rodriguez' testimonywhere it conflicts with Mullins' testimony. I find andconclude that in July Mullins interrogated Rodriguezconcerning his union sentiments and thereby violatedSection 8(a)(1) of the Act and interfered with Rodriguez'right to cast a free and uncoerced ballot (by implying avote for the Union would be futile in that Wright neverwould agree with the Union on a contract containing im-proved wages, etc., the employees would have to go onstrike to pressureWright therefor, and if they did theywould be replaced).1.The Alleged Institution and Administration ofHarsher Discipline1.AllegationsThe complaint alleged the Company violated Sectionby instituting and administering a harsher disciplinarypolicy between the time it became aware of the Union'sorganizational effort among its employees (May 24) andthe date of the election (August 6) because of its employ-ees' union activities2.FactsThe statistical evidence supports those allegations.During the entire calendar year 1980, the Companyissued a total of 16 written disciplinary notices to its em-ployees; 7 in 1981; 16 between January 1 and May 23 of1982;24 between May 24 and August 5, 1982;11 betweenAugust 6 and December 31, 1982; and 4 between Janu-ary 1 and March 31, 1983.The Company contends it issued a greater number ofdisciplinary notices after January 1, 1982, because a re-presenatative of the state agency administering unem-ployment benefits advisedWright in late 1981 or early1982 to document its discipline of its employees if it in-tended to contest cases in which discharged employeessought unemployment compensation on the groundtheywere discharged for cause.' 2As noted above, however, the number of issued warn-ingsdrastically increased afterMay 24, and afterWright'sMay 24 and 26 threats to administer muchstricterdiscipline in the event the employees securedunion representation.3.Findings and conclusionsOn these facts,I rejectWright's testimony and I findand conclude the Companyby Wrightinstituted and ad-ministered a harsher disciplinarypolicyupon learningtheUnion was conducting an organizational campaignamong its employees to demonstrate its abilityto carryout its May 24 and 26 threats of harsher discipline in theevent the employees sought and secured union represen-tation,thereby coercing the employees in the exercise oftheir Section 7 rights under the Act, violating Section8(a)(1) and(3) of the Actand preventing a fair electionJ.TheAlleged Disciplining,Withdrawing of aPromised Wage Increase, and Dischargeof Osorno forEngaging in Union Activities1.AllegationsThe complaint alleges the Company violated Section8(a)(1) and(3) of the Act (and interfered with employeefreechoice in the election) by disciplining ErasmoOsorno, denying him a scheduled pay increase, and dis-charging him because of his union activities2.FactsAs noted in the discussion of Osorno's alleged unionactivities in section II,D,2, above, while it was estab-lishedOsorno signed a card authorizing the Union torepresent him for collective-bargaining purposes, that hewas furnished cards to distribute to other employees, andthat he attended several union meetings, it was also es-8(a)(1) and(3) of the Act (and prevented a fair election)12Wright so testified RO-LAB RUBBER CO.tablished other employees who attended those meetingswere not criticized, disciplined, or discharged. Findingsalso have been entered that no evidence was introducedestablishingWright was aware of Osorno's union activi-ties.As far as the alleged denial of a scheduled pay in-crease,findings have been entered in section II,D,2,crediting the testimony of Wright, Mullins, and Evans tothe effect there was no mention of a wage increaseduring the course of the May 26 discussion when thatdenialallegedly occurred.Concerning discipline and discharge, Osorno receivedfive written disciplinary notices, one oral warning, and adischarge notice over approximately 2-1/2 months, asfollows:1.On May 19, Osorno received a written warning forunexcused absence.2.On May 24, Osorno received a second writtenwarning for negligence (leaving the cure system out of abatch of rubber he was processing).3.On June 9, Osorno received a third written warningfor negligence (placing twice the amount of carbon blackrequired by specifications in a batch of rubber of rubber,causing the batch to burn), for which he was assigned a3-day disciplinary layoff (June 10, 11, and 14).4.On June 17, Osorno received an oral warning forfailing to maintain the written instruction card at his ma-chine showing the mixtures and temperatures to use inprocessing differing batches of rubber.5.On June 23, Osorno received a fourth written warn-ing for reporting 3 hours after the time he was scheduledto report-at which time he was shown a document list-ing 14 instances of tardiness within the previous 2months. He was warned he risked discharge if he contin-ued such conduct and was given the balanceof thedayand the following day off as a disciplinary layoff.6.On July 12, Osorno received a fifth written warningfor overstaying his lunchbreak on July 6 and tardiness onJuly 97.On July 26, Osorno was issued a formal dischargenotice when he neither reported for work that day at hisnormal starting time nor called for permission to beabsent.As noted previously, Osorno did not appear and testifyat the hearing. The record established the discoplinarywarnings and suspensions heretofore noted were for theconduct described.The record also establishes Osorno was dischargedonly after his receipt of two disciplinary layoffs and re-peated warnings that he risked discharge if his conduct,including his attendance, did not improve.The record further established Osorno's discharge wasneither isolated norunusual;between August 1980 andAugust 1982, nine employees were discharged for negli-gent work performance or unexcused absences.3.Findings and conclusionsOn these facts, I find and conclude Osorno was notdenied a promised wage increase and that he was disci-393plined and discharged for cause. i 3 I therefore shall rec-ommend dismissal of those complaint allegations andelection objections alleging he was denied a promisedwage increase, disciplined, and discharged for engagingin union activities.K. TheAlleged Disciplining,Layoff,and DelayedRecall of Bryant forEngaging in Union Activities1.AllegationsThe complaint alleges the Company violated Section8(a)(1) and (3) of the Act (and interfered with employeefree choice in the election) by disciplining, laying off,and failing to recall Bryant before several other employ-ees because of his union activities.2.Factsa.BackgroundRobert Bryant was hired by the Company on June 6,1978. Between June 1978 and April 1982, he worked as amill operator, a press operator, the Banbury Machine op-erator, and mixed and weighed chemicals. For most ofhis employment during that period, he worked as a milloperator. 14InApril 1982, when Bryant was operating the Ban-bury Machine, he requested reassignment on the groundhe was nauseated by the smell of the chemicals he wasutilizingin his work. His request was granted, and hewas reassigned to his previous position (mill operator).b.Union activityAs noted above, the Union commenced its organiza-tional campaign among the Company's employees inMay. Bryant signed a card authorizing the Union to rep-resent him for collective-bargaining purposes on May 20.He subsequently distributed authorization cards to otheremployees, and on August 6 acted as the Union's elec-tion observer.c.DisciplineOn January 27, Bryant received a written warning forunexcused absence the preceding 2 workdays.On May 26, Bryant was orally reprimanded for clock-ing in after lunch but failing to go to work.On June 22, Bryant received a second written warningfor tardiness.On June 30, Bryant received a third written warningfor using obscenity in the presence of the female lab em-ployees.On August 10, Bryant received a fourth written warn-ing for tardiness that day and the preceding day, andwas advised he risked termination if his performance didnot improve.13Although much of the discipline was administered between May 24-August 7 aspartof the Company's attempt to inhibit its employeesingeneralfrom supporting the Union, I find and conclude Osorno was notsingled out for discipline for engaging in union activitiesas an individual14At one point, he was made lead mill operator, but relinquished thatposition by his request (in December 1979) 394DECISIONSOF NATIONALLABOR RELATIONS BOARDd. LayoffIn July,eitherWright or Mullins advised Bryant thatorders requiring mill work had declined and the Compa-ny either was going to lay off or transfer some of themill operators to other jobs.Bryant and mill operatorDan Piazza were transferred to press operator jobs short-ly thereafter.InAugust,eitherWright or Mullins advised Bryantone of the Company'smajor customers,Nike Company,had directed their molds be sent out for repair or re-placement;the Company was complying with that re-quest;and this would require the layoff of a substantialnumber of employees.On August 30, Mullins informed Bryant he was laidoff.On the same date,the Company laid off employeesBradburn,Davila,Martin Iniquez,Marshall,Piazza, Ra-mirez,and Wood.Piazza and Ramirez were recalled on September 17;Marshall was recalled on October 2;Bradburn was re-called on October 15; Wood was recalled on December10;Bryant and Iniquez were recalled on February 7,1983; and Davila never was recalled. 1 sThe Company based its recall decisions on three fac-tors:each employee'sprior(1) job assignment;(2) jobperformance;and (3)attendance record.Length of serv-ice was not accorded any weight.16Wright testified the five employees recalled prior toBryant and Iniquez had longer service on the pressesthan Bryant; that Bradburn was recalled pnor to Bryantand assigned to operate the Banbury Machine becauseBryant previously complained over his assignment tothatmachine and requested relief from that assignment;that Bryant had a poor attendance record(with a 10.5-percent absentee record in 1982, prior to his layoff); andthat he recalled Bryant(and Iniquez,a press operator) assoon as there was sufficient work to warrant their recall.3.Findings and conclusionsAlthough it is clear the Company was aware Bryantwas an active supporter of the Union after his August 6participation in the election as the Union's election ob-server, there is no evidence the Company was aware ofBryant's previous union activity (in fact, he told Mullinshe was notinterested in unions).The complaintallegesthe Company violated the Actby the discipline it levied against Bryant onand afterJune 22.That discipline consisted of the issuance of twowritten warnings (on June 22 and August 10) for tardi-ness and aJune 30 warning for using obscene languagein the presence of female lab employees. The time15Davila informedWright he secured other employment while onlayoff and displayed no further interest in recall16 It is undisputed the employees recalled pnor to the recall of Bryantand Iniquezhad lesscompanyservice than Bryant (though several hadlonger serviceas press operators)clocked on Bryant's timecard on the dates in questionproved he was late on those dates, and he admitted heuttered obscenities before several lab employees on June30.17It is clear the warnings in question were issued forcause. I so find and will recommend dismissal of thoseportions of the complaint and election objections allegingthey were issued because of Bryant's union activities.18Although it is undisputed five of the employees re-called before Bryant had less company service, I creditWright's undisputed testimony that prior company serv-ice was not considered in recalls,and he recalled Bryant(and Iniquez) when sufficient work and application of histhree criteriawarranted. I therefore shall recommenddismissal of those portions of the complaint and electionobjections alleging Bryant was not recalled sooner thanhe was because of his union activities.CONCLUSIONS OF LAW1.At all pertinent times the Company was an employ-er engagedin commercein a businessaffecting com-merce and the Union was a labororganizationwithin themeaning ofSection 2 of the Act.2.At all pertinent times Henry Wright was an officer,supervisor, and agent of the Companyacting on itsbehalf and RichardMullins wasa supervisorand agentof the Company acting on its behalf within themeaningof Section 2 of the Act.3.Between May and August 1982, the Company, byWright and Mullins, violated Section 8(a)(1) of the Actand prevented a fair election by interrogating its employ-ees concerning their union activities and by threateningthem by stating the plant would be closed if the employ-ees secured union representation, that the Companynever would negotiate with the Union, that the Compa-ny never would go union, that loyal employees wouldnot support the Union, that they would lose benefits ifthey secured union representation, that the Companywould impose harsher discipline if they secured unionrepresentation, and that the Company no longer wouldbe there if the employees secured union representation.4.Between May and August 1982, the Company vio-lated Section 8(a)(1) and (3) of the Act and prevented afair election by instituting and administering a harsherdisciplinary policy to discourage its employees' union ac-tivities.5.The Company did not otherwise violate the Act orunlawfully interfere in the election.6.The Company's unfair labor practices affected com-merce asdefined in Section 2 of the Act.17Although Bryant testified he later apologized to the employees, it isundisputed management was not aware of the apology18 Although much of the discipline was administered between May 24-August 6 as part of the Company's attempt to inhibit its employeesingeneralfrom supportingthe Union,Ifind and conclude Bryant was notsingled out for discipline for engaging in union activities asan individual. RO-LAB RUBBER CO.395THE REMEDYHaving found the Company violated the Act by theforegoing,I shall recommend the Company be directedto cease and desist therefrom and post appropriate no-tices. In view of the nature and number of the violations,I shall also recommendthe August 6 election be set asideand the Regiondirected to conduct a new election whenthe effects of the unfair labor practices have been dissi-pated.[Recommended Order omitted from publication.]